UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 01-4449
KAROD NIX,
               Defendant-Appellant.
                                       
            Appeal from the United States District Court
      for the Western District of North Carolina, at Charlotte.
              Graham C. Mullen, Chief District Judge.
                         (CR-99-183-MU)

                      Submitted: February 8, 2002

                       Decided: March 11, 2002

    Before WIDENER, KING, and GREGORY, Circuit Judges.



Remanded with instructions by unpublished per curiam opinion.


                             COUNSEL

Trevor M. Fuller, THE FULLER LAW FIRM, Charlotte, North Caro-
lina, for Appellant. Gretchen C.F. Shappert, OFFICE OF THE
UNITED STATES ATTORNEY, Charlotte, North Carolina, for
Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                        UNITED STATES v. NIX
                              OPINION

PER CURIAM:

   Karod Nix appeals from the 27-month sentence imposed for violat-
ing his conditions of supervised release. The amended judgment was
entered on May 9, 2001. On May 24, 2001, Nix filed a notice of
appeal. No extension of time to appeal was granted by the district
court, and Nix did not request an extension of time.

   In criminal cases, a defendant must file his notice of appeal within
ten days of the entry of judgment. Fed. R. App. P. 4(b). With or with-
out a motion, the district court may grant an extension of this time up
to thirty days upon a showing of good cause or excusable neglect.
Fed. R. App. P. 4(b)(4); United States v. Reyes, 759 F.2d 351, 353
(4th Cir. 1985). If the defendant files his notice of appeal outside the
ten-day appeal period, but within the thirty-day extension period, the
district court must make factual findings concerning whether there
was excusable neglect that warrants an extension of the appeal period.
Reyes, 759 F.2d at 353-54.

   Nix filed his notice of appeal fifteen days after the district court
entered its judgment. While this filing was after the ten-day limit, it
was within the thirty-day extension period applicable upon a showing
of excusable neglect or good cause. Because the district court made
no factual findings on this issue, we remand the case to the district
court with instructions to make factual findings concerning whether
there was excusable neglect or good cause warranting an extension of
the ten-day appeal period. We dispense with oral argument, because
the facts and legal contentions are adequately presented in the materi-
als before the court and argument would not aid the decisional pro-
cess.

                                REMANDED WITH INSTRUCTIONS